Exhibit 23.1 [LETTERHEAD OF M&K CPAS, PLLC] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We hereby consent to the incorporation by reference in the registration statements on Form S-8 of Power3 Medical Products, Inc. (the “Company”), Registration Nos. 333-151466, 333-158685 and 333-172504, of our report dated April 13, 2011, relating to the Company’s financial statements appearing in Form 10-K for each of the years ended December 31, 2010 and 2009. /s/M&K CPAS, PLLC www.mkacpas.com Houston, Texas April 15, 2011
